Mr. Justice Heard delivered the opinion of the court: The Chicago, Milwaukee and St. Paul Railway Company filed objections to the application of the county collector of Stephenson county for judgment against its railroad for taxes and has appealed from the judgment overruling certain of the objections. The taxes involved are those of the city of Freeport, the road and bridge taxes in certain townships and certain school taxes. Pursuant to the appropriation ordinance of the city of Freeport the county clerk extended taxes against the property situated in the city at the following rates on the $100: For general purposes, $1,335/3 cents; bonds and interest, 332/z cents; library, 18 cents; public benefits, 20 cents; streets and bridges, 24 cents; firemen’s pension, 2 cents; police pension, 3 cents, — making an aggregate rate of $2.34. Section 1 of article 8 of the Cities and Villages act limits the aggregate amount of taxes which may be levied by cities of the population of Freeport, exclusive of the amount levied for bonded indebtedness or interest thereon and the taxes authorized by law for specific purposes, to $1,335/3 cents, within which rate were required to be included the levies for police and firemen’s pension funds, public benefits and streets and bridges. The levies for these four purposes amount to 49 cents on the $100. The levy to the extent of the rate of $1,335/5 for general purposes, (which includes police and firemen’s pension funds, streets and bridges and public benefits,) of 33% cents for bonds and interest and of 18 cents for library, making an aggregate of $1.85, was valid, but the excess above that rate was void and was not validated by the act approved June 26, 1923, for the reasons stated in People v. Illinois Central Railroad Co. 310 Ill. 212, where the same tax levy was under consideration. The objection of plaintiff in error to the excess rates should have been sustained. Objection was also made to the road and bridge taxes of the towns of Rock Run, Dakota, Lancaster, Silver Creek and Florence in excess of 50 cents on the $100, because such taxes were levied without the consent, in writing, of the majority of the board of town auditors at a meeting held on the first Tuesday in September. In none of these towns did a majority of the board of town auditors, at a meeting held on the first Tuesday in September, consent, in writing, to the levy of a tax in excess of 50 cents on the $100. The levy of such excess was void and the objection thereto should have been sustained. People v. Illinois Central Railroad Co. supra. The further objection is made to the road and bridge taxes of these towns that the county clerk extended the rate on the assessed value as equalized by the county board instead of on the assessed value as equalized by the tax commission. This was not the proper procedure. These taxes were levied upon the assessed valuation as equalized by the county board, and the rate upon which the tax should have been extended in each town to raise a tax of 50 cents upon the assessed valuation as equalized by the Illinois tax commission is as follows, to-wit: Rock Run, .4834; Dakota, .4829; Silver Creek, .4803; Lancaster, .4861; Florence, .4797. The objection of plaintiff in error in this respect should have been sustained. Plaintiff in error objected to the entire tax levied in Community High School District No. 404, and in school districts Nos. 55, 29 and 57, on the ground that the levy therefor was in no instance made on or before the first Tuesday in August, 1922, which was August 1, 1922. The levies were made on August 4, 8, 3 and 7, respectively. Under section 190 of the School law, taxes must be levied by the school board on or before the first Tuesday in August or the levy will be void, and the act of June 27, 1923, can have no effect to validate a levy not made in the required time. (People v. Chicago, Burlington and Quincy Railroad Co. 310 Ill. 495.) The objections of plaintiff in error to these taxes should have been sustained. The judgment of the county court will be reversed and the cause will be remanded, with directions to sustain the objections of plaintiff in error. Reversed and remanded, with directions.